

SEVERANCE AGREEMENT AND RELEASE


THIS AGREEMENT is made and entered into by and between THE MANITOWOC COMPANY,
INC. with its principal office at 2400 South 44th Street, Manitowoc, Wisconsin
and Larry Weyers (“Employee”). For purposes of this Agreement, the term
“Company” and “Manitowoc” means and includes The Manitowoc Company, Inc., its
successors, assigns, and spin offs, any parent, subsidiary or division of
Manitowoc, and any other affiliated entity under common control with Manitowoc,
whether now existing or hereafter formed or acquired.


WHEREAS, Employee and the Company have mutually agreed and decided to terminate
their relationship, including but not limited to Employee’s employment and all
offices and directorships with Company and its affiliates, including Executive
Vice President of Tower Cranes for the Company; and


WHEREAS, Employee and the Company have agreed to a severance package including a
release of all claims.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:


1.    Termination. Employee’s employment and all offices and directorships with
the Company and its affiliates shall terminate effective on the date of
execution of this Agreement, but no later than August 31, 2017 (the “Termination
Date”). Employee agrees that Employee will not seek or obtain any further
employment with the Company or any of its parent companies, subsidiaries,
affiliate companies, successors, or any other related entities, in any capacity,
at any time in the future. Employee further agrees never to accept any
assignment through a temporary agency with the Company or any of its parent
companies, subsidiaries, affiliate companies, successors, or any other related
entities, in any capacity, at any time in the future. Employee expressly waives
any right Employee may have to be employed by the Company and any of its related
entities, in any capacity, at any time in the future.


2.    Execution. Employee agrees that he will not sign this Agreement until on
or after the Termination Date. Notwithstanding the foregoing, Employee
acknowledges and agrees that this Paragraph 2 does not in any way alter the
terms and conditions set forth in Paragraph 20 of this Agreement. Violation of
the terms of this Paragraph shall render the Agreement void.


3.    Compensation and Benefits. Employee shall receive the following as
consideration for the execution of this Agreement, compliance with the terms of
this Agreement, and waiver of the legal rights set forth herein:


(a)Effective seven (7) calendar days after the date Employee executes this
Agreement, and subject to adjustment as provided below, the Company agrees to
pay Employee Four Hundred Forty-six Thousand Two Hundred Fifty and 00/100
Dollars ($446,250.00), in biweekly payments of Seventeen Thousand One Hundred
Sixty-three and 46/100 Dollars ($17,163.46) each, for twenty-six (26) two-week
periods (the “Severance Pay Period”), provided that the initial payment and
final payment may be a greater or lesser amount so as to conform with the
Company’s regular biweekly payroll period. This amount will be paid on the
Company’s regular biweekly payroll period and is subject to federal and state
withholdings. In the event Employee obtains other employment before the end of
the Severance Pay Period, Employee shall immediately notify the Company of such
employment in writing, and agrees to promptly furnish to the Company all
documentation required and/or reasonably requested by the Company to
substantiate such employment and/or the terms thereof. For the first thirteen
(13) two-week periods of the Severance Pay Period, the Company’s payments will
not be offset by any compensation earned by Employee from Employee’s new
employer(s). Beginning with the fourteenth (14th) two-week period of the
Severance Pay Period, the Company’s payments to Employee under this Paragraph
will be reduced by the amount of compensation earned by Employee from Employee’s
new employer(s) up to and through the completion of the Severance Pay Period
regardless of when such amount was paid. Employee expressly agrees that failure
to immediately advise the Company of Employee’s new employment shall constitute
a material breach of this Agreement, and Employee will forfeit all amounts paid
or that otherwise would be paid by the Company under this subparagraph from the
date of Employee’s new employment until the end of the Severance Pay Period.
Notwithstanding any such forfeiture, the remaining provisions of this Agreement
shall remain in full force and effect.


(b)The Company will continue to provide Employee with group health insurance
coverage and dental reimbursement through the Termination Date, at which time
all such coverage will be terminated and applicable COBRA coverage will be made
available to Employee. The available coverage is the same coverage which is
available for all non-represented employees of the Company. Beginning the day
following the Termination Date, Employee understands that Employee is eligible
to elect continued health and/or dental insurance coverage under COBRA. If
Employee elects continued coverage under COBRA, the Company agrees to reimburse
Employee for 80% of the monthly COBRA cost upon receipt of proof of payment from
the day following the Termination Date through the end of the Severance Pay
Period. Any reimbursements under this provision will be subject to required
federal and state tax withholding. To be eligible for reimbursement, Employee
must submit proof of payment within 30 days of payment. Employee understands it
is Employee’s sole obligation to make these COBRA payments on a monthly basis in
order to continue Employee’s health or dental insurance benefits and that
failure by Employee to make these payments timely will result in cessation of
benefits. If Employee obtains other employment prior to the end of the Severance
Pay Period which offers insurance coverage, the Company’s obligation to
reimburse Employee for COBRA payments will be terminated. Employee agrees to
furnish promptly to the Company all documentation required and/or reasonably
requested by the Company regarding subsequent benefit eligibility.


(c)The payments provided in Section 3(a) above are intended to also compensate
Employee for certain payments or benefits that Employee might have received
under the Company’s Short-Term Incentive Plan (“STIP”) during the Severance Pay
Period. The Company will also pay Employee a pro rata share of any 2017 STIP
bonus. The pro rata STIP bonus will be equal to three-quarters (3/4) of the STIP
bonus that Employee would have received based upon actual 2017 performance
factors applied when the STIP awards are finalized in early 2018. This pro rata
STIP payment will be paid in 2018 at the same time that STIP payments for the
2017 performance year, if any, are paid or would have been paid to then-active
employees of the Company. Employee acknowledges that he will not qualify for any
other benefits under the Company’s STIP program for 2017 and/or 2018 because his
Termination Date preceded year-end in 2017. Employee waives all claims to any
additional STIP benefits.


(d)Employee will receive payment for any unused 2017 vacation allowance. This
will be paid out in a lump sum within thirty (30) days of Employee executing
this Agreement, and will be subject to federal and state withholdings.


(e)Employee will be entitled to receive any vested retirement plan benefits that
Employee has accrued through the Termination Date. For purposes of this
provision, a retirement plan shall mean any retirement plan of the Company
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), and The Manitowoc Company, Inc. Deferred Compensation Plan. Such
benefits shall be calculated and paid in accordance with the terms of such
plan(s).


(f)The Company will provide outplacement services, through an outplacement
service selected by the Company, until Employee secures other employment.


(g)The Company will reimburse Employee for costs associated with the preparation
of Employee’s personal income taxes for 2017; provided however, this benefit
shall not exceed $10,000.00.


4.    Equity Compensation.  In accordance with the terms of The Manitowoc
Company, Inc. 2003 Incentive Stock and Awards Plan and The Manitowoc Company,
Inc. 2013 Omnibus Incentive Plan (each a “Plan”), the individual award
agreements between Employee and Company and subsequent action by the Company’s
Compensation Committee:


(a)The Company agrees to accelerate the vesting of certain awards to vest 100%
of the non-qualified stock options (“NQSOs”) that were granted on February 14,
2014, 75% of the NQSOs that were granted on February 17, 2015, 50% of the NQSOs
that were granted on March 28, 2016, 75% of the restricted stock awards (“RSAs”)
that were granted on April 8, 2015, based on Employee’s continued employment
between the date on which said RSAs were granted and the Termination Date, 8/9
of the restricted stock units (“RSUs”) that were granted on February 17, 2015,
62% of the RSUs that were granted on January 16, 2017, based on Employee’s
continued employment between the date on which said RSUs were granted and the
Termination Date, and 5/9 of the Performance Shares (“PSs”) awarded on March 28,
2016. RSUs will be paid as cash payments at such time as the payments would have
been paid if Employee had remained employed by the Company. If the preceding
rules would provide for the payment of any accelerated RSUs before the six-month
anniversary of Employee’s separation from service, then such RSUs will be paid
immediately following that six-month anniversary date in accordance with
Paragraph 22 below. Employee shall forfeit any and all right and interest in the
following awards immediately upon termination: (1) all awards that have not
vested on or before the Termination Date or under the first sentence of this
sub-paragraph, including, but not limited to, incentive stock options (“ISOs”)
and NQSOs; and (2) all awards that remain subject to any unsatisfied
restriction, performance requirement, or measurement period, including, but not
limited to, PSs, RSAs, and RSUs, unless specifically identified in this
sub-paragraph.


(b)Employee will have twelve (12) months from the Termination Date to exercise
vested and currently exercisable ISOs and NQSOs. Any ISOs or NQSOs not exercised
within twelve (12) months of the Termination Date will be forfeited.


(c)The parties agree that the following schedule represents Employee’s
outstanding equity grants by type and date, as of the date of this Agreement:


CRANES


AWARD DATE
AWARD TYPE
AWARD PRICE
AWARD AMOUNT
NUMBER VESTED
EXERCISABLE FOR 12 MONTHS
FORFEIT ON TERMINATION
02/15/2008
ISO
$7.9864
3,234
3,234
3,234
0
02/15/2008
NQ
$7.9864
5,666
5,666
5,666
0
02/24/2009
NQ
$0.9001
38,800
38,800
9,700
0
02/11/2010
NQ
$2.3165
28,000
28,000
7,000
0
02/14/2011
NQ
$4.0371
17,040
17,040
4,260
0
02/28/2012
NQ
$3.3227
12,120
12,120
9,090
0
02/26/2013
NQ
$3.7024
6,890
6,890
6,890
0
02/14/2014
NQ
$5.9332
9,378
9,378
9,378
0
02/17/2015
NQ
$4.4494
37,202
27,901
27,901
9,301
03/28/2016
NQ
$4.3500
99,010
49,505
49,505
49,505
02/22/2017
NQ
$6.4200
71,839
0
0
71,839
04/08/2015
RSA
$0.0000
29,902
22,427
N/A
7,475
02/17/2015
RSU
$0.0000
20,435
18,164
N/A
2,271
01/16/2017
RSU
$0.0000
50,000
31,000
N/A
19,000
03/28/2016
PS
$0.0000
46,512
25,840
N/A
20,672
02/22/2017
PS
$0.0000
30,184
0
N/A
30,184



WELBILT


AWARD DATE
AWARD TYPE
AWARD PRICE
AWARD AMOUNT
NUMBER VESTED
EXERCISABLE FOR 12 MONTHS
FORFEIT ON TERMINATION
02/15/2008
ISO
$31.1436
3,234
3,234
3,234
0
02/15/2008
NQ
$31.1436
5,666
5,666
5,666
0
02/24/2009
NQ
$3.5099
38,800
38,800
9,700
0
02/11/2010
NQ
$9.0335
28,000
28,000
7,000
0
02/14/2011
NQ
$15.7429
17,040
17,040
4,260
0
02/28/2012
NQ
$12.9573
12,120
12,120
9,090
0
02/26/2013
NQ
$14.4376
6,890
6,890
6,890
0
02/14/2014
NQ
$23.1368
9,378
9,378
9,378
0
02/17/2015
NQ
$17.3506
37,202
27,901
27,901
9,301
04/08/2015
RSA
$0.0000
29,902
22,427
N/A
7,475
02/17/2015
RSU
$0.0000
20,435
18,164
N/A
2,271





5.    No Other Obligations. Employee acknowledges and agrees that aside from
Paragraphs 3 and 4, there are no other amounts, obligations or benefits due
Employee by the Company. Further, Employee acknowledges and agrees that Employee
is not eligible for any separation or termination benefit other than as set
forth herein and Employee acknowledges that Employee’s right to any benefit or
payment authorized under this Agreement is conditioned upon: (a) Employee’s
execution of the Agreement; (b) Employee not revoking the Agreement as described
in Paragraph 21 of the Agreement; and (c) Employee’s compliance with all
obligations ascribed to Employee under this Agreement.


6.    Employment Reference. The Company agrees that all inquiries to the Company
regarding Employee’s employment shall be directed and responded to by the Senior
Vice President Human Resources and Administration, and shall reference only
Employee’s dates of employment and positions held.


7.    Non-Compete. Employee agrees that during the Severance Pay Period,
Employee shall not, directly or indirectly, perform any duties or
responsibilities, which are substantially similar to those duties and
responsibilities Employee performed for the Company during the last two (2)
years of Employee’s employment, for the crane division(s) and/or as related to
any of the crane product(s) and/or product segment(s) of the following entities,
which Employee expressly agrees are considered competitors of the Company:
Tadano, Terex, Link-Belt, Liebherr, Zoomlion, Sany, Kobelco, Elliott, Broderson,
Manitex, Palfinger, Wolf, TIL, Spierings, XCMG, and WHECO. Employee agrees it is
solely Employee’s duty to ensure any employment does not run afoul of this
provision and, to that end, should any questions arise as to whether Employee’s
employment with any entity and/or any entity affiliated with any entity
identified in this Paragraph constitutes a violation of this Paragraph, Employee
agrees to follow the procedure for requesting the Company’s review of his
engagement in any such employment, as fully set forth in Paragraph 12 of this
Agreement. The parties agree the foregoing entities manufacture and sell
competitive products, processes or services in the same industry as the Company,
and sell to the same or substantially similar type of customers as the Company.
The parties further agree the duties performed by Employee during Employee’s
employment with the Company were related to the Company’s products, processes or
services that are competitive with the products, processes and services of the
competitors identified in this Paragraph.  The parties agree the competitors
identified above in this Paragraph are a small percentage of the total number of
organizations and associations offering opportunities for similar skills as
Employee provides. Employee acknowledges the restrictions contained in this
Paragraph do not inhibit the free flow of trade or business, and Employee agrees
Employee could continue to actively pursue Employee’s career and earn sufficient
compensation in the same or similar business without breaching any of the
restrictions contained in this Paragraph. Employee acknowledges and agrees the
terms and conditions contained in this Paragraph are reasonable and necessary
for the protection of the Company’s business, trade secrets, and confidential
information, and to prevent damage or loss to the Company as a result of action
taken by Employee. Employee agrees that any breach by Employee of any aspect of
this Paragraph will entitle the Company to any and all relief provided for under
Paragraph 13 of this Agreement, including immediate cessation of any severance
payments and/or benefits under this Agreement and the return of any severance
payments and/or benefits previously made to or received by Employee pursuant to
this Agreement.


8.    Non-Disclosure of Confidential Information. Employee acknowledges and
agrees that Employee’s work required access to Confidential Information of the
Company, and that the Company’s Confidential Information is valuable proprietary
information belonging to the Company. Maintaining the confidentiality of such
information is crucial to the Company’s present and future success. The parties
acknowledge and agree that protection of the Company’s Confidential Information
constitutes a legitimate protectable interest of the Company. Employee
acknowledges and agrees that the Company would not have been willing to provide
Employee access to this Confidential Information without the assurance of
reasonable protection against any use of this information by Employee in a
manner inconsistent with the Company’s best interests. Therefore, the parties
agree as follows:


(a)Employee agrees that a duty to protect the Company’s Confidential Information
is imposed upon Employee by law. “Confidential Information” includes, but is not
limited to, trade secrets, design documents, copyright material, inventions
(whether patentable or not), processes, marketing data, business strategies,
product information (including, without limitation, any product designs,
specifications, capabilities, drawings, diagrams, blueprints, models and similar
items), customer and prospective customer lists, supplier and vendor lists,
manufacturing procedures, methods, equipment, compositions, technology,
formulas, know-how, research and development programs, strategic marketing
plans, company-developed sales methods, customer usages and requirements,
computer programs, business plans, company policies, personnel-related
information and Company employee Personal Data (defined as any individually
identifiable information about a natural person or from which a natural person
reasonably could be identified) obtained from the Company’s confidential
personnel files or by virtue of employee’s performance of assigned job
responsibilities, any information received from a third party under
confidentiality obligations, pricing and nonpublic financial information and
records, software and similar information, in any form (whether oral,
electronic, written, graphic or other printed form or obtained from access to or
observation of the Company’s (and/or any affiliate’s) facilities or operations),
which is not generally known by or readily available to the public at the time
of disclosure or use.


(b)In addition, and without limiting the duties imposed on Employee by law,
Employee agrees that, for a period of two (2) years following the termination of
Employee’s employment, Employee will not disclose to any third party or use,
directly or indirectly, any Confidential Information of the Company, except as
required by law or with the express written consent of the Company. Employee
agrees that, in the event any person or entity seeks to legally compel Employee
to disclose any such Confidential Information of the Company, Employee shall
provide the Company with prompt written notice within three (3) calendar days so
that the Company may, in its sole discretion, seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. In any event, Employee agrees to furnish only that portion of the
Confidential Information of the Company which is legally required to be
disclosed, and will exercise Employee’s best efforts to obtain commercially
reasonable assurances that confidential treatment shall be accorded to such
Confidential Information of the Company.


(c)Employee also acknowledges that certain of the Company’s Confidential
Information is a “trade secret” as that term is defined in the federal Defend
Trade Secrets Act of 2016 (18 U.S.C. §§ 1839(3) & 1890(b)(1)) and/or Section
134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act. Employee agrees that
Employee shall never disclose to a third party or use any trade secrets of the
Company, whether during Employee’s employment with the Company or at any time
following the termination of Employee’s employment with the Company, unless made
in accordance with an express exception set forth in applicable federal, state,
or local law(s). The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts or trade secrets where it
provides the Company with broader protection than that provided herein.


(d)Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §§ 1833(b)(1) &
(2)), Employee shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Similarly, if Employee files a lawsuit for
retaliation for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney and use the trade secret information in
the court proceeding, if Employee: (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order. Any employee, contractor, or consultant who is found to have
wrongfully misappropriated trade secrets may be liable for, among other things,
exemplary damages and attorneys’ fees.


(e)Employee acknowledges that all original works of authorship made within the
scope of Employee’s employment and which are protectable by copyright are “works
made for hire” as that term is defined in the United States Copyright Act (17
USCA § 101).


(f)The Company has informed Employee that it has (and may have in the future)
duties to third parties (including the Company’s customers and vendors) to
maintain information in confidence and secrecy. Employee agrees to be bound by
(and to adhere to) the Company’s duties of confidentiality to third parties and
will treat such information with the same care as required under the law and
this Agreement. Employee further agrees that Employee will carefully preserve,
in accordance with the Company’s policies and procedures, all documents,
records, correspondence, prototypes, models and other written or tangible data
relating to Inventions or Confidential Information in every form coming into
Employee’s possession (the “Records”) during Employee’s employment. Employee
will return all such Records, along with any copies of them, to the Company upon
the Termination Date.


(g)Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
Securities and Exchange Commission, regarding, and/or from disclosing to any
federal or state governmental agency or commission, including but not limited to
the SEC, Company Confidential Information in any manner subject to protection
under any foreign, federal, state or local laws, including but not limited to
whistleblower laws.


(h)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 13
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.


9.    Company Property and Proprietary Information. Employee acknowledges and
agrees that Employee’s work required access to property of the Company. The
parties acknowledge and agree that protection of the Company’s property
constitutes a legitimate protectable interest of the Company. Therefore, the
parties agree as follows:


(a)Any and all Company property shall, at all times, remain the property of the
Company. Any Company property over which Employee has any control, is in
Employee’s possession or which was in Employee’s possession or was otherwise
entrusted to Employee for use in Employee’s employment must and will be turned
over and shall remain on Company premises immediately as of the Termination
Date. Any Company property over which the Employee has any control, was in the
Employee’s possession or which was otherwise entrusted to Employee that is not
on Company premises as of the Termination Date will be returned to the Company
as soon as possible following the Termination Date. Employee agrees to provide
all codes, passwords, usernames, or other identification or information
necessary to access any of the Company’s computer files, e-mail accounts, or
voicemail systems and agrees to cooperate with the Company in an effort to
transfer any files, data, systems, or other information to the Company or its
designated agent or employee. Employee agrees that, as of the time of Employee’s
termination, Employee will not access or attempt to access any computer, e-mail,
voicemail, or other system of the Company. Employee understands that this also
applies to and prohibits the downloading of Company property prior to and/or as
of the Termination Date.


(b)Employee understands and agrees that, during the course of Employee’s
employment, Employee had access to the Company’s Proprietary Information.
“Proprietary Information” is information developed by or for the Company, which
is used by the Company, but does not rise to the level of Confidential
Information. Proprietary Information includes, but is not limited to, general
policies, templates, operating manuals, forms, spreadsheets, slides, Power Point
presentations, graphs, and other items used internally by the Company, which do
not contain Confidential Information. Employee acknowledges and agrees that
Proprietary Information was developed, created, and/or modified on Company work
time and/or at the Company’s expense and, as such, has value and constitutes
Company property. Employee acknowledges and agrees that, following the
termination of Employee’s employment, Employee is not entitled to disclose, use,
possess, and/or have access to any Company property including, but not limited
to Proprietary Information. Employee understands and agrees that, following the
termination of Employee’s employment, it shall be a material breach of this
Agreement to request and/or receive Company property from any source without the
express written permission of the Senior Vice President Human Resources and
Administration for the Company. In the event Employee receives such Company
property from any source, which was not requested by Employee, Employee may
rectify the aforementioned breach by immediately notifying the Senior Vice
President Human Resources and Administration of such receipt, along with an
explanation of the manner in which Employee received said Company property and
prompt return of said Company property.


(c)Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
Securities and Exchange Commission, regarding, and/or from disclosing to any
federal or state governmental agency or commission, including but not limited to
the SEC, Company Proprietary Information in any manner subject to protection
under any foreign, federal, state or local laws, including but not limited to
whistleblower laws.


(d)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 13
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.


10.    Non-Solicitation of Employees. Employee understands and agrees that the
Company’s relationship with its employees is one of the Company’s most valuable
assets. The relationships that the Company has developed with its employees are
crucial to the Company’s present and future success. Employee acknowledges and
agrees that the Company’s employee relationships are established and maintained
at great expense and investment, and constitute a legitimate protectable
interest of the Company. Employee acknowledges and agrees that assurance of
reasonable protection against any interference by Employee with the Company’s
relationships with its employees in a manner inconsistent with the Company’s
best interests is warranted. Therefore, the parties agree as follows:


(a)Employee agrees that, for a period of two (2) years following the termination
of Employee’s employment, Employee will not interfere with or attempt to impair
the relationship between the Company and any of its employees by attempting,
directly or indirectly, to solicit, entice, or otherwise induce any employee to
terminate his/her association with the Company to accept employment with a
competitor of the Company. The term “solicit, entice or induce” includes, but is
not limited to, the following: (i) communicating with an employee of the Company
relating to possible employment with a competitor of the Company; (ii) offering
bonuses or additional compensation to encourage employees of the Company to
terminate their employment to accept employment with a competitor of the
Company; (iii) referring employees of the Company to personnel or agents
employed or engaged by competitors of the Company; or (iv) referring personnel
or agents employed or engaged by competitors of the Company to employees of the
Company. Employee acknowledges and agrees that this restriction does not prevent
any competitor of the Company from hiring any employees of the Company without
Employee’s involvement.


(b)Employee further agrees that, for a period of two (2) years following the
termination of Employee’s employment, Employee will not interfere with or
attempt to impair the relationship between the Company and any of its employees
by attempting, directly or indirectly, to solicit, entice, or otherwise induce
any employee to terminate his/her association with the Company to accept
employment with any entity with which Employee is or becomes an employee,
officer, agent, independent contractor, consultant, and/or representative (the
“Entity”). For purposes of this subparagraph, Entity shall include any
affiliates of the Entity. The term “solicit, entice or induce” includes, but is
not limited to, the following: (i) communicating with an employee of the Company
relating to possible employment with the Entity; (ii) offering bonuses or
additional compensation to encourage employees of the Company to terminate their
employment to accept employment with the Entity; (iii) referring employees of
the Company to personnel or agents employed or engaged by the Entity; or (iv)
referring personnel or agents employed or engaged by the Entity to employees of
the Company. Employee acknowledges and agrees that this restriction does not
prevent Employee’s future employer from hiring any employees of the Company
without Employee’s involvement.


(c)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 13
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.


11.    Non-Solicitation of Customers. Employee understands and agrees that the
Company’s relationship with its customers is one of the most valuable assets of
the Company. These relationships and the goodwill that the Company has developed
with its customers are crucial to the Company’s present and future success.
Employee agrees that the Company’s customer contacts and its relationships are
established and maintained at great expense and that Employee, by virtue of
employment with the Company, had unique and extensive exposure to and personal
contact directly with the Company’s customers. Therefore, the parties agree as
follows:


(a)Employee agrees that, for a period of two (2) years following the termination
of Employee’s employment, Employee will not, directly or indirectly,
individually or as an employee, agent, partner, shareholder, consultant, or in
any other capacity, canvass, contact, solicit, or accept any of the Company’s
customers with whom Employee has had direct contact, or for whom Employee has
had supervisory or managerial responsibility, during the two (2) year period
preceding Employee’s termination for the purpose of providing services or
products that are substantially similar to the services or products which
Employee was involved in providing to said customers on behalf of the Company.
It is understood and agreed that the fluid customer list limitation contemplated
by the parties closely approximates the area of the Company’s vulnerability to
unfair competition by Employee and does not deprive Employee of legitimate
competitive opportunities to which Employee is entitled.
(b)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 13
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.
12.    Request for Review of Obligations Regarding Future Employment or Conduct.
Employee acknowledges and agrees that it is not the purpose of this Agreement to
preclude Employee from engaging in employment or conduct that does not unfairly
interfere with the Company’s protectable business interests. If during the term
of this Agreement, Employee is uncertain as to whether Employee’s employment,
conduct, or business enterprise may interfere with the Company’s protectable
business interests in violation of this Agreement, Employee agrees to submit to
the Company in writing a request to engage in said employment, conduct, or
business enterprise, prior to commencing and/or engaging in any such employment,
conduct, or business enterprise. Any such request must specifically refer to
this Agreement. The Company agrees that it will respond to the request with
reasonable promptness and that it will not unreasonably withhold permission to
engage in the employment, conduct, or business enterprise specified in the
request, regardless of the terms of the Agreement, if the employment, conduct,
or business enterprise sought to be engaged in does not interfere with the
Company’s protectable business interests. Any such permission granted by the
Company must be in writing, shall extend only to the employment, conduct, or
business enterprise specifically identified in the written request, and shall
not otherwise constitute a waiver of the Company’s rights under the Agreement.


13.    Enforcement. Employee understands and acknowledges that irreparable
injury will result to the Company and its business in the event of a breach of
any of the covenants or obligations contained in this Agreement. Employee also
acknowledges and agrees that the damages or injuries which the Company may
sustain as a result of such a breach are difficult to ascertain and money
damages alone would not be an adequate remedy to the Company. Employee therefore
agrees that if a controversy arises concerning the rights or obligations
contained in this Agreement or Employee breaches any of the covenants or
obligations contained in this Agreement, the Company shall be entitled to any
injunctive, or other, relief necessary to enforce, prevent, or restrain any
violation of the provisions of this Agreement (without posting a bond or other
security). Such relief, however, shall be cumulative and non-exclusive and shall
be in addition to any other right or remedy to which the Company may be
entitled. Employee also agrees that any breach by Employee of Employee’s
obligations enumerated in this Agreement shall entitle the Company to the return
of any severance payment(s) or any other benefit(s) paid, and/or received by
Employee, hereunder, and reimbursement of any and all attorneys’ fees and costs
incurred by the Company in enforcing this Agreement or taking action against
Employee for breach of this Agreement.


14.    Confidentiality of Agreement. Employee agrees that the existence of this
Agreement and the terms and contents of this Agreement shall be kept
confidential and shall not be disclosed in any way, directly or indirectly, to
any other person or entity. The terms of this Paragraph shall not apply to
disclosures compelled by judicial process, disclosures to taxing authorities
required by law or consultations with attorneys, accountants, governmental
agencies or immediate family members as necessary to implement the terms of this
Agreement.


15.    Release. Employee, for and in consideration of the terms of this
Agreement, does hereby for Employee, and for Employee’s heirs, personal
representatives, and assigns, fully and forever release and discharge the
Company, the officers, employees, and/or agents of the Company, the members of
the board of directors of the Company, and the Company’s benefit plans and its
fiduciaries, from any and all claims, demands, damages, actions, rights of
action, both known and unknown, costs, loss of wages, expenses, compensation,
and any other relief, on account of, or in any way growing out of any events
relating to Employee’s employment and/or termination from employment with the
Company. This release includes (but is not limited to) any rights or claims that
Employee may have under the Age Discrimination in Employment Act of 1967, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964 (as amended by the Civil Rights Act of 1991), which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Americans with Disabilities Act, which prohibits discrimination in
employment based on disability; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Employee Retirement Income Security
Act; the Genetic Information Nondiscrimination Act; the Family and Medical Leave
Act; 42 U.S.C. § 1981; any state law counterparts; and/or any other federal,
state, or local employment laws. This also includes a release of any claims for
wrongful discharge arising from the separation of Employee’s employment and any
claims under any severance plan of the Company. This release includes both
claims that Employee knows about and those which Employee may not know about.
Except as set forth in Paragraphs 3 and 4, this release also acts as a waiver
and release of any rights Employee has to any benefits under the Company’s
retirement or other benefit plans. Further, this release does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act which arise after the effective date of this Agreement.
Employee agrees that nothing in this Agreement is to be construed as an
admission of liability or wrongdoing of any sort by the Company in the
negotiation or execution of this Agreement. This waiver and release provision
does not apply to any rights that Employee cannot lawfully waive.


16.    ADEA Waiver. Employee, without limiting the foregoing release,
specifically agrees and represents that Employee is waiving and releasing all
claims arising under the Age Discrimination in Employment Act of 1967, that in
exchange for the waiver and release of those claims, Employee is receiving
consideration in addition to anything of value to which Employee is already
entitled, that Employee is not waiving any claims or rights that may arise after
the effective date of this Agreement, and that Employee has been advised to
consult with an attorney of Employee’s choice prior to executing this Agreement
regarding the content of the Agreement and the legal rights waived hereunder.


17.    Noninterference Clause. Notwithstanding the above, nothing in this
Agreement shall interfere with Employee’s right to file a charge, cooperate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Wisconsin Equal
Rights Division, or any other federal or state regulatory or law enforcement
agency. However, the consideration provided to Employee in this Agreement shall
be the sole relief provided to Employee for the claims that are released by
Employee herein and Employee will not be entitled to recover and agrees to waive
any monetary benefits, reinstatement, or other recovery against Company in
connection with any such claim, charge or proceeding without regard to who has
brought such complaint or charge.


18.    Hold Harmless. Except as set forth in Paragraph 17, Employee agrees that
the consideration paid hereunder is in full and final compromise of all claims,
known or unknown, that Employee may have against the Company as of the effective
date of this Agreement. Employee agrees not to file suit, or initiate a
proceeding, claim or charge or cause any other suit, proceeding, claim or charge
to be filed by any other person or entity on Employee’s behalf, against the
Company related to any events concerning Employee’s employment or termination
from employment with the Company. If Employee breaches this Agreement by filing
a lawsuit based on claims that Employee has released, Employee will pay for all
costs incurred by the Company, including any and all attorneys’ fees and costs
incurred by the Company, in defending against Employee’s claim.


19.    Non-Disparagement. Employee agrees that Employee will not make any
statements regarding the Company, either now or at any time in the future,
concerning Employee’s employment with the Company or termination from employment
which could reasonably be viewed as disparaging or in any way reflecting
negatively on the reputation of the Company unless otherwise required by law.
Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
SEC, regarding, and/or from disclosing to any federal or state governmental
agency or commission, including but not limited to the SEC, any potential
violations of law by the Company in any manner subject to protection under any
foreign, federal, state or local laws, including but not limited to
whistleblower laws.


20    Consideration Period. Employee will have twenty-one (21) calendar days
from the later of the date Employee receives this Agreement or his Termination
Date to consider its terms and decide whether to sign it. This period is
designed to allow Employee time to consult with an attorney, or anyone else
whose advice Employee may need or want. The execution of this Agreement prior to
the expiration of the twenty-one (21) calendar day period does not negate the
fact that Employee had the full twenty-one (21) calendar day period for
consideration of this Agreement. If this Agreement is not signed by Employee
prior to the conclusion of the twenty-one (21) calendar day period described
above, then the Company’s offer to Employee, as contained in this Agreement,
shall expire.


21.    Revocation Period. After signing this Agreement, Employee will have seven
(7) calendar days to revoke it. Any revocation should be in writing and
delivered to Thomas G. Musial, Senior Vice President Human Resources and
Administration, The Manitowoc Company, Inc., 2400 South 44th Street, P.O. Box
66, Manitowoc, Wisconsin 54221-0066, by no later than the end of the seventh
(7th) calendar day of the revocation period. Employee understands and agrees
that, should Employee exercise this right of revocation, Employee will not be
entitled to any payment or consideration under this Agreement.


22.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payments or benefits due hereunder comply with the provisions
of Code Section 409A and each installment payment shall be considered a separate
payment for purposes of determining whether and how Code Section 409A applies to
such payment. This Agreement shall be administered by the Company in a manner
consistent with this intent, and any provision that would cause this Agreement
to fail to satisfy Code Section 409A shall have no force or effect until amended
to comply with Code Section 409A (which amendment may be retroactive to the
extent permitted by Code Section 409A).


23.    Governing Law. The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin without
giving effect to any conflicts of law provisions. The parties also agree that
any action or suit brought by any party to enforce or adjudicate the rights of
the parties to and under this Agreement shall be brought in the Circuit Court
for Manitowoc County, Wisconsin, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement. By entering into this Agreement, Employee
consents to the jurisdiction of the Circuit Court for Manitowoc County,
Wisconsin. If any action is filed, by any party, relating to a breach of this
Agreement and/or enforcement of this Agreement, Employee expressly agrees and
consents to jurisdiction in the Circuit Court for Manitowoc County, Wisconsin
and waives any claim that the Circuit Court for Manitowoc County, Wisconsin
lacks personal jurisdiction or is an inconvenient forum.


24.    Severability. In the event that any provision or clause of this Agreement
shall be held to be invalid or unenforceable for any reason whatsoever, it is
agreed such invalidity or unenforceability shall not affect any other provision
or clause of this Agreement and the remaining covenants, restrictions, and
provisions herein shall remain in full force and effect, and any court of
competent jurisdiction may so modify the objectionable provision as to make it
valid, reasonable, and enforceable.


25.    Enforceability. The parties agree that the terms and conditions of the
restrictions in this Agreement are reasonable and necessary for the protection
of the Company’s protectable business interests and to prevent damage or loss to
the Company as a result of action taken by Employee. Employee acknowledges and
agrees that the restrictions contained in this Agreement are reasonable and do
not inhibit the free flow of trade or business; nor do they restrict the
mobility, hiring, and/or employment opportunities of any individual or business,
including other Company employees, Employee’s future employer, and any other
business entities, including competitors of the Company. Employee acknowledges
and agrees that Employee could continue to actively pursue Employee’s career and
earn sufficient compensation in the same or similar business without breaching
any of the restrictions contained in this Agreement. Employee acknowledges and
agrees that this consideration is sufficient to fully and adequately compensate
Employee for agreeing to the restrictions contained herein.


26.    Sale, Consolidation, or Merger. In the event of a sale of the stock of
the Company and/or any one or more of the entities comprised within the
definition of the Company, consolidation or merger of the Company, and/or any
one or more entities comprised within the definition of the Company, with or
into another corporation or entity, or the sale or spinoff of substantially all
of the operating assets of the Company, and/or any one or more entities
comprised within the definition of the Company, to another corporation, entity,
or individual, the successor in interest shall be deemed to have assumed all
rights, privileges, duties, and liabilities of the Company, and/or the relevant
entities comprised within the definition of the Company, under this Agreement.


27.    Notice. Any notice to be given hereunder shall be deemed sufficient if
addressed in writing, and delivered by registered or certified mail or delivered
personally, in the case of the Company to its principal business office and in
Employee’s case, to Employee’s address appearing on the Company’s records, or to
such other address as Employee may designate in writing to the Company.


28.    Counterparts. This Agreement may be executed in one or more counterparts.
Each counterpart shall be considered an original and all such counterparts shall
constitute a single agreement binding upon the parties.


29.    No Waiver. The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement, and/or
the waiver of a breach of any provision hereof, shall not be construed as a
waiver of other breaches of the same or other provisions of the Agreement and/or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant, or condition. The parties agree that this Agreement
shall not be deemed or construed to have been modified, amended, rescinded,
canceled or waived in whole or in part, unless the parties agree in writing. To
prevent adverse tax consequences, the parties agree that they will not modify
the payment schedule set forth in Paragraph 3 above.   


30.    Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, Employee’s heirs, beneficiaries, and legal representatives.


31.    Future Employment. Employee agrees that during the term of this
Agreement, Employee shall notify any employer of the terms and restrictions of
this Agreement. Employee also agrees that if Employee accepts employment, the
Company may advise such employer of this Agreement and its terms.


32.    Cooperation Clause. Employee acknowledges that during his employment he
was integral in the ongoing litigation between the Company and Sany currently
pending in the United States District Court for the Eastern District of
Wisconsin (Case No. 13-C-677). Employee agrees to continue to assist the Company
and participate on behalf of the Company in said litigation and in any
litigation against the Company in which Employee was involved while employed
with the Company. Such assistance and/or participation shall include, but is not
limited to, Employee: (i) responding to phone calls or emails to answer
reasonable questions regarding the litigation; (ii) making himself reasonably
available for interview by the Company or its counsel; (iii) making himself
reasonably available for preparation with the Company or its counsel for
deposition(s), trial(s), hearing(s) and/or other proceeding(s); (iv) attending
any deposition(s), trial(s), hearing(s) and/or other proceeding(s) to provide
testimony on the Company’s behalf; (v) reviewing, locating, and/or providing
requested documents relevant to the litigation; and (vi) providing any other
assistance to the Company or its counsel in the defense or prosecution of
litigation as may, in the sole judgement of the Company or its counsel, be
necessary. The Company shall compensate Employee at his last rate of pay as of
the Termination Date for Employee’s time spent assisting the Company in
litigation as set forth in this Paragraph, which will be made in accordance with
the Company’s generally applicable policies for employee payroll. The Company
shall also reimburse Employee for reasonable out-of-pocket expenses incurred by
Employee in the course of complying with the obligations contained in this
Paragraph, in accordance with the Company’s generally applicable policies for
employee expenses. Employee’s agreement to assist the Company includes an
obligation to provide truthful, accurate, and factual testimony relevant to the
subject matter of the ongoing litigation and Employee agrees to provide such
testimony regardless of its substance and regardless of the impact of the
testimony on the ultimate outcome of the ongoing litigation.  Manitowoc’s
counsel in the ongoing litigation shall represent Employee in connection with
the litigation at Manitowoc’s expense.


33.    Entire Agreement. This Agreement sets forth the entire intent of and
understanding between the parties with respect to the subject matter of this
Agreement and supersedes all prior discussions, negotiations, and agreements
between the parties, rendering all prior agreements between the parties null and
void.


34.    IN ENTERING INTO THIS AGREEMENT, EACH PARTY EXPRESSLY STATES THAT IT HAS
READ AND FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT, THAT THIS AGREEMENT HAS
BEEN FULLY EXPLAINED TO SUCH PARTY BY ITS RESPECTIVE ATTORNEY, AGENT, OR
REPRESENTATIVE, THAT THE PARTY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF ITS
OWN FREE WILL AND THAT THE PARTY UNDERSTANDS THAT THIS AGREEMENT CONSTITUTES A
FULL, FINAL AND BINDING SETTLEMENT OF THE MATTERS COVERED BY THIS AGREEMENT.
EACH PARTY FURTHER STATES THAT ITS WILLINGNESS TO ENTER INTO THIS AGREEMENT WAS
NOT INDUCED BY, OR BASED UPON, ANY REPRESENTATION BY ANY OTHER PARTY HERETO, OR
ITS AGENTS OR EMPLOYEES, WHICH IS NOT CONTAINED IN THIS AGREEMENT. VALUABLE
LEGAL RIGHTS ARE WAIVED HEREUNDER.




Accepted By:


LARRY WEYERS                    THE MANITOWOC COMPANY, INC.






/s/ Larry Weyers                    /s/ Thomas Musial            _____
Larry Weyers                        By:    Thomas Musial
Title:
Senior Vice President Human Resources and Administration





Date: August 31, 2017_________________        Date: August 31,
2017_________________


1

